Exhibit 10.1

 

EXECUTION VERSION



 

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF OCTOBER 9, 2008 (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
"INTERCREDITOR AGREEMENT"), AMONG THE COMPANY (AS DEFINED BELOW), GUARANTOR (AS
DEFINED BELOW), THE SUBSIDIARIES OF THE COMPANY PARTY THERETO, THE BANK OF NEW
YORK MELLON, AS FIRST LIEN COLLATERAL AGENT (AS DEFINED THEREIN), GUARANTIED
PARTY (AS DEFINED BELOW), AS SECOND LIEN COLLATERAL AGENT (AS DEFINED THEREIN),
AND THE BANK OF NEW YORK MELLON, AS THIRD LIEN COLLATERAL AGENT (AS DEFINED
THEREIN). EACH BENEFICIARY HEREUNDER (A) ACKNOWLEDGES THAT IT HAS RECEIVED A
COPY OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE PAYMENT AND LIEN
SUBORDINATION PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (C) AGREES THAT IT
WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND INSTRUCTS THE GUARANTIED PARTY TO
ENTER INTO THE INTERCREDITOR AGREEMENT AS COLLATERAL AGENT AND ON BEHALF OF SUCH
NOTE HOLDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE NOTE
HOLDERS UNDER THE FIRST LIEN PURCHASE AGREEMENT TO EXTEND CREDIT TO THE COMPANY
AND SUCH NOTE HOLDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS GUARANTY, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.

SECOND LIEN PARENT GUARANTY

This SECOND LIEN PARENT GUARANTY (this Guaranty) is entered into as of October
9, 2008 by NextWave Wireless Inc., a Delaware corporation (the Guarantor), in
favor of and for the benefit of The Bank of New York Mellon, as Collateral Agent
for and as representative of (in such capacity, together with its successors and
assigns herein called Guarantied Party) the holders of the Notes (as defined in
the Purchase Agreement referred to below) (sometimes referred to as Holders or
Beneficiaries) issued pursuant to that certain Second Lien Subordinated Note
Purchase Agreement dated as the date hereof (as it may be amended, supplemented
or otherwise modified from time to time, the Purchase Agreement; capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) by and among NextWave Wireless LLC, a Delaware limited
liability company (Company), Guarantor, the Subsidiaries of Company from time to
time party thereto, the Purchasers named therein and the Guarantied Party, as
Collateral Agent.

WHEREAS, Guarantor owns all of the issued and outstanding Capital Stock of
Company;

WHEREAS, the Purchase Agreement requires that Companys obligations under the
Note Documents be guarantied by Guarantor; and

WHEREAS, Guarantor is willing irrevocably and unconditionally to guaranty such
obligations of Company.

 

 

 



 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

1.        Guaranty. Guarantor unconditionally guaranties, as primary obligor and
not merely as surety, the due and punctual payment in full of all Guarantied
Obligations (as hereinafter defined) when the same shall become due, whether at
stated maturity, by acceleration, demand or otherwise (including amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code). The term Guarantied Obligations is used herein
in its most comprehensive sense and includes any and all obligations of Company
in respect of notes, advances, borrowings, loans, debts, interest, fees, costs,
expenses (including, without limitation, legal fees), indemnities and
liabilities of whatsoever nature, now or hereafter made, incurred or created,
whether absolute or contingent, liquidated or unliquidated, whether due or not
due, and however arising under or in connection with the Purchase Agreement, the
Notes and the other Note Documents.

Guarantor acknowledges that the Guarantied Obligations have been and are being
incurred for, and will inure to, its benefit.

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Company (or, if interest on any portion of the Guarantied Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guarantied
Obligations if said proceeding had not been commenced) shall be included in the
Guarantied Obligations because it is the intention of Guarantor and Guarantied
Party that the Guarantied Obligations should be determined without regard to any
rule of law or order that may relieve Company of any portion of such Guarantied
Obligations.

In the event that all or any portion of the Guarantied Obligations is paid by
Company, the obligations of Guarantor hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.

Subject to the other provisions of this Section 1, upon the failure of Company
to pay any of the Guarantied Obligations when and as the same shall become due,
Guarantor will upon demand pay, or cause to be paid, in cash, to Guarantied
Party for the ratable benefit of Beneficiaries, an amount equal to the aggregate
of the unpaid Guarantied Obligations.

2.        Guaranty Absolute; Continuing Guaranty. The obligations of Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without

 

2

 

--------------------------------------------------------------------------------

limiting the generality thereof, Guarantor agrees that: (a) this Guaranty is a
guaranty of payment when due and not of collectibility; (b) Guarantied Party may
enforce this Guaranty upon the occurrence and during the continuance of an Event
of Default under the Purchase Agreement; (c) the obligations of Guarantor
hereunder are independent of the obligations of Company under the Note Documents
and the obligations of any other guarantor of obligations of Company and a
separate action or actions may be brought and prosecuted against Guarantor
whether or not any action is brought against Company or any of such other
guarantors and whether or not Company is joined in any such action or action;
and (d) a payment of a portion, but not all, of the Guarantied Obligations by
one or more guarantors shall in no way limit, affect, modify or abridge the
liability of such or any other guarantor for any portion of the Guarantied
Obligations that has not been paid. This Guaranty is a continuing guaranty and
shall be binding upon Guarantor and its successors and assigns, and Guarantor
irrevocably waives any right (including, without limitation, any such right
arising under New York Civil Code Section 2815) to revoke this Guaranty as to
future transactions giving rise to any Guarantied Obligations.

3.        Actions by Beneficiaries. Any Beneficiary may from time to time,
without notice or demand and without affecting the validity or enforceability of
this Guaranty or giving rise to any limitation, impairment or discharge of
Guarantors liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, consistent
with the Purchase Agreement and the Note Documents, including and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and (f) exercise any other rights available to
Guarantied Party or the other Beneficiaries, or any of them, under the Note
Documents.

4.        No Discharge. This Guaranty and the obligations of Guarantor hereunder
shall be valid and enforceable and shall not be subject to any limitation,
impairment or discharge for any reason (other than payment in full of the
Guarantied Obligations), including without limitation the occurrence of any of
the following, whether or not Guarantor shall have had notice or knowledge of
any of them: (a) any failure to assert or enforce, or any agreement not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy with respect to the Guarantied Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guarantied Obligations, (b) any waiver or modification
of, or any consent to departure from, any of the terms or provisions of the
Purchase Agreement, the Notes, any of the other Note Documents or any agreement
or instrument

 

3

 

--------------------------------------------------------------------------------

executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, (c) any agreement relating to the Guarantied Obligations
at any time being found to be illegal, invalid or unenforceable in any respect,
(d) the application of payments received from any source to the payment of
indebtedness other than the Guarantied Obligations, even though Guarantied Party
or the other Beneficiaries, or any of them, might have elected to apply such
payment to any part or all of the Guarantied Obligations, (e) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guarantied Obligations, (f) any defenses, set-offs or
counterclaims which Company may assert against Guarantied Party or any
Beneficiary in respect of the Guarantied Obligations, including but not limited
to failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury, and (g) any other act
or thing or omission, or delay to do any other act or thing, which may or might
in any manner or to any extent vary the risk of Guarantor as an obligor in
respect of the Guarantied Obligations.

5.        Waivers. Guarantor waives, for the benefit of Beneficiaries: (a) any
right to require Guarantied Party or the other Beneficiaries, as a condition of
payment or performance by Guarantor, to (i) proceed against Company, any other
guarantor of the Guarantied Obligations or any other Person, (ii) proceed
against or exhaust any security held from Company, any other guarantor of the
Guarantied Obligations or any other Person, (iii) proceed against or have resort
to any balance of any deposit account or credit on the books of any Beneficiary
in favor of Company or any other Person, or (iv) pursue any other remedy in the
power of any Beneficiary; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Company including,
without limitation, any defense based on or arising out of the lack of validity
or the unenforceability of any agreement or instrument relating to the
Guarantied Obligations or by reason of the cessation of the liability of Company
from any cause other than payment in full of the Guarantied Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon Guarantied
Partys or any other Beneficiarys errors or omissions in the administration of
the Guarantied Obligations, except behavior that amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, that are or
might be in conflict with the terms of this Guaranty and any legal or equitable
discharge of Guarantors obligations hereunder, (ii) the benefit of any statute
of limitations affecting Guarantors liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property subject thereto; (f) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance of this Guaranty,
notices of default under the Purchase Agreement, or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Sections 3 and 4 and any right to consent to any thereof; and (g) to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Guaranty.

6.        Guarantors Rights of Subrogation, Contribution, Etc.; Subordination of
Other Obligations. Until the Guarantied Obligations shall have been paid in
full, Guarantor shall withhold exercise of (a) any claim, right or remedy,
direct or indirect, that Guarantor now

 

4

 

--------------------------------------------------------------------------------

has or may hereafter have against Company or any of its assets in connection
with this Guaranty or the performance by Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (i) any right of subrogation, reimbursement or indemnification that
Guarantor now has or may hereafter have against Company, (ii) any right to
enforce, or to participate in, any claim, right or remedy that any Beneficiary
now has or may hereafter have against Company, and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary and (b) any right of contribution Guarantor now has or may hereafter
have against any other guarantor of any of the Guarantied Obligations. Guarantor
further agrees that, to the extent the agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification Guarantor may have against Company or against any collateral or
security, and any rights of contribution Guarantor shall have against any other
guarantor, shall be junior and subordinate to any rights Guarantied Party or the
other Beneficiaries may have against Company, and to all right, title and
interest Guarantied Party or the other Beneficiaries may have in any such
collateral or security, and to any right Guarantied Party or the other
Beneficiaries may have against such other guarantor.

Any indebtedness of Company now or hereafter held by Guarantor is subordinated
in right of payment to the Guarantied Obligations, and any such indebtedness of
Company to Guarantor collected or received by Guarantor after an Event of
Default has occurred and is continuing, and any amount paid to Guarantor on
account of any subrogation, reimbursement, indemnification or contribution
rights referred to in the preceding paragraph when all Guarantied Obligations
have not been paid in full, shall be held in trust for Guarantied Party on
behalf of Beneficiaries and shall forthwith be paid over to Guarantied Party for
the benefit of Beneficiaries to be credited and applied against the Guarantied
Obligations.

7.        Expenses. Guarantor agrees to pay, or cause to be paid, on demand, and
to save Guarantied Party and the other Beneficiaries harmless against liability
for, (i) any and all costs and expenses (including fees, costs of settlement,
and disbursements of counsel and allocated costs of internal counsel) incurred
or expended by Guarantied Party or any other Beneficiary in connection with the
enforcement of or preservation of any rights under this Guaranty and (ii) any
and all costs and expenses (including those arising from rights of
indemnification) required to be paid by Guarantor under the provisions of any
other Note Document.

8.        Financial Condition of Company. No Beneficiary shall have any
obligation, and Guarantor waives any duty on the part of any Beneficiary, to
disclose or discuss with Guarantor its assessment, or Guarantors assessment, of
the financial condition of Company or any matter or fact relating to the
business, operations or condition of Company. Guarantor has adequate means to
obtain information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Note
Documents, and Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of nonpayment of the Guarantied Obligations.

 

5

 

--------------------------------------------------------------------------------

9.        Representations and Warranties. Guarantor represents and warrants,
immediately after giving effect to the issuance of the Warrants, that:

 

(a)

Organization, Powers.

Guarantor (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, (ii) has all requisite
corporate power and authority, as applicable, to own and operate its respective
properties and to carry on its respective business as now conducted and as
proposed to be conducted, to enter into this Agreement and the other Note
Documents to which it is a party, to carry out the transactions contemplated
hereby and thereby and to issue and deliver the Warrants. Guarantor has not
engaged in any business or activity, other than the issuance of the Warrants.

 

(b)

Qualification and Good Standing.

Guarantor is qualified or authorized to do business and is in good standing in
the jurisdiction of its organization and in every other jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.

 

(c)

Subsidiaries; Capitalization.

Schedule 9(c) (which shall be delivered to each Beneficiary at the Closing) sets
forth a true and correct list of (i) the holders of 5% or more of the Capital
Stock of Guarantor as of the date hereof, (ii) the aggregate number of shares of
each class of Capital Stock of Guarantor issued and outstanding on the date
hereof and (iii) the maximum number of shares of each such class of Common Stock
issuable pursuant to any rights, options, warrants, conversion rights, stock
appreciation rights, employee stock plans or other similar agreements or
understandings for the purchase or acquisition of any shares of Capital Stock or
other securities of Guarantor, the Company or any of its Subsidiaries. All of
the issued and outstanding Common Stock of Guarantor is duly authorized and
validly issued, fully paid and non-assessable. The shares of Common Stock to be
issued pursuant to the Warrant Agreements have been duly authorized and, when
issued as contemplated by the Warrant Agreements, will be validly issued, fully
paid and nonassessable and free of preemptive rights pursuant to law or in the
Guarantors Certificate of Incorporation or by-laws. As of the date hereof,
Guarantor owns 100% of the stock of Company. Except as set forth on Schedule
9(c), as of the date hereof, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights, stock appreciation rights,
employee stock plans or other similar agreements or understandings for the
purchase or acquisition of any shares of Capital Stock or other securities of
Guarantor, the Company or any of its Subsidiaries.

 

(d)

Due Authorization.

The execution, delivery and performance of the Note Documents to which Guarantor
is party and the issuance and delivery of the Warrants and this Guaranty by
Guarantor have been duly authorized by all necessary corporate action on the
part of Guarantor.

 

(e)

No Conflict.

 

6



 

--------------------------------------------------------------------------------

The execution, delivery and performance by Guarantor of the Note Documents to
which it is a party, including the issuance and delivery of the Warrants and
this Guaranty do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Guarantor or violate any
Organizational Documents of Guarantor, (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any FCC
License, Spectrum Lease or other Material Contract of Guarantor or any of its
Subsidiaries, (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Guarantor (except pursuant to the Note
Documents), (iv) require any approval of stockholders or any approval or consent
of any Person under any Contractual Obligation of Guarantor, or (v) give rise
(except pursuant to the Note Documents) to any preemptive rights, rights of
first refusal or other similar rights on behalf of any Person under any
Applicable Law or any provision of the Organizational Documents of Guarantor or
any Material Contract to which Guarantor is a party or by which Guarantor is
bound.

 

(f)

Governmental Consents.

The execution, delivery and performance by Guarantor of the Note Documents to
which it is a party, including the issuance and delivery of the Warrants, do not
and will not require any Governmental Authorization by any Governmental
Authority (including the FCC).

 

(g)

Binding Obligations.

Each Note Document to which Guarantor is a party has been duly executed and
delivered by Guarantor and is the legally valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors rights generally or by equitable
principles relating to enforceability, whether considered at law or equity.

 

(h)

Representations and Warranties.

All statements contained in any certificate delivered to the Beneficiaries or
the Guarantied Party by or on behalf of Guarantor pursuant to or in connection
with this Agreement as of the date hereof shall be deemed to constitute
representations and warranties under this Agreement with the same force and
effect as the representations and warranties expressly set forth herein.

 

(i)

Disclosure.

The representations and warranties of Guarantor contained in this Guaranty and
the information contained in the other documents, certificates and written
statements furnished to any of the Beneficiaries by or on behalf of the
Guarantor for use in connection with the transactions contemplated by the Note
Documents, including the Form 10 and other documents filed with the SEC, when
taken together, do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.

 

(j)

Tax Matters.

 

 

7 

 



 

--------------------------------------------------------------------------------

Guarantor is not a U.S. real property interest within the meaning of Section 897
of the Code. Guarantor is taxable as a corporation for Federal income tax
purposes.

10.      Covenants. So long as any part of the Guarantied Obligations shall
remain unpaid, Guarantor covenants to each Beneficiary as follows:

 

(a)

Financial Statements and Other Reports.

The Guarantor will maintain a system of accounting established and administered
in accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP.

 

(b)

Taxes.

The Guarantor will pay all material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises, and all material claims (including, without limitation, claims for
labor, services, materials and supplies) for sums that have become due and
payable before the same shall become a Lien (other than Liens permitted pursuant
to Section 5.12(a) of the Purchase Agreement); provided that no such Tax or
claims need be paid if being contested in good faith by appropriate proceedings
and if a reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

 

(c)

Compliance with Law.

The Guarantor will comply with all Applicable Laws except for such noncompliance
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

(d)

Limitation on Restricted Payments.

Guarantor shall not, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment; provided that the foregoing shall not
prohibit:

(1)       the repurchase of Capital Stock of the Guarantor deemed to occur upon
the exercise of options or warrants to the extent that such Capital Stock
represents all or a portion of the exercise price;

(2)       Restricted Payments constituting the repurchase of Capital Stock of
the Guarantor, constituting fractional shares, in an aggregate amount not
exceeding $100,000 per Fiscal Year;

(3)       the repurchase, redemption or other acquisition or retirement for
value of any Capital Stock of the Guarantor, held by any current or former
employee, consultant or director of the Company or Guarantor, or any of its
Subsidiaries pursuant to the terms of any employee equity subscription
agreement, stock option agreement or similar agreement approved by a majority of
the disinterested members of the Board of Directors of the Guarantor, in an
aggregate amount not exceeding $500,000 per Fiscal Year; and

 

8

 

--------------------------------------------------------------------------------

(4)       the redemption of Guarantors Series A Preferred Stock (issued pursuant
to the Certificate of Designation, Preferences and Rights of the Series A Senior
Convertible Preferred Stock of NextWave Wireless, Inc., dated as of March 28,
2007) (the Series A Preferred Stock) and the issuance of the Exchange Notes in
exchange therefor.

 

(e)

Liens and Related Matters.

(1)       Prohibition on Liens. The Guarantor shall not, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of the Guarantor, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except
(i) Liens in favor of the Collateral Agent securing the obligations of the
Guarantor under this Agreement, (ii) Liens arising from judgments, decrees or
attachments to the extent and only so long as such judgment, decree or
attachment does not constitute an Event of Default, (iii) Liens for Taxes the
payment of which, at the relevant time, is not required by Section 10(b) hereof,
(iv) Liens in favor of the First Lien Collateral Agent securing the obligations
of the Guarantor under the First Lien Parent Guaranty, and (v) Liens securing
the obligations of the Guarantor under the Exchange Notes.

(2)       No Negative Pledges. Subject to the terms of the Intercreditor
Agreement, Guarantor shall not enter into any agreement or remain party to any
agreement prohibiting the creation or assumption of any Lien upon any of the
Collateral, whether now owned or hereafter acquired, to secure obligations under
any Note Documents, including this Agreement.

 

(f)

Indebtedness.

The Guarantor shall not directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except Indebtedness (i) under this Agreement and
as otherwise permitted by the other Note Documents, or (ii) obligations entered
into on the date hereof in connection with the Exchange Notes.

 

(g)

Asset Sales.

The Guarantor will not consummate any Asset Sale.

 

(h)

Merger and Consolidation.

The Guarantor shall not, directly or indirectly: (i) consolidate or merge with
or into another Person (whether or not the Guarantor is the surviving
corporation) (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Guarantor and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, or (iii) consummate a stock sale or other business combination
(including without limitation, a reorganization, recapitalization, spin-off or
scheme or arrangement) with another Person, whereby such other Person acquires
more than 50% of the outstanding shares of

 

 

  9

--------------------------------------------------------------------------------

Common Stock; except that, the Company may merge with and into Guarantor,
provided that Guarantor shall have assumed all of the obligations of the Company
under the Notes, the Note Purchase Agreement and other Note Documents, and shall
have delivered to each Beneficiary evidence satisfactory to Required Holders and
Collateral Agent (including without limitation, if requested by Required
Holders, a legal opinion of Counsel to Guarantor) that the Notes and other
obligations of Company under the Note Documents are enforceable against
Guarantor and that Collateral Agent continues to have, prior to the Discharge of
First Lien Obligations (as defined in the Intercreditor Agreement), a Second
Priority Lien on all Collateral and, after the Discharge of First Lien
Obligations, a first priority Lien on all Collateral, and (z) subject to Section
5.18 of the Purchase Agreement, the Guarantor may merge with or into another
Person, provided that the surviving entity shall be a corporation organized in
the United States, shall have assumed all of the obligations of the Guarantor
hereunder and under the other Note Documents, and shall have delivered to each
Beneficiary evidence satisfactory to Required Holders and Collateral Agent
(including without limitation, if requested by Required Holders, a legal opinion
of Counsel to the Guarantor) that the obligations of the Guarantor under the
Note Documents are enforceable against such Person and that Collateral Agent
continues to, prior to the Discharge of First Lien Obligations, a Second
Priority Lien on all Collateral and, after the Discharge of First Lien
Obligations, a first priority Lien on all Collateral, and provided further that,
after giving effect to such merger, no Default or Event of Default shall have
occurred and be continuing.

 

(i)

Nature of Business; Subsidiaries.

Guarantor shall be a holding company and shall not engage in any business or
other activities, other than the issuance of its Capital Stock, the ownership of
the Capital Stock of the Company, activities as are customary for a publicly
traded holding company that is not itself an operating company, and other
activities expressly contemplated by the Purchase Agreement. Guarantor shall not
create, acquire or make any investment in any direct Subsidiary other than the
Company. For the avoidance of doubt, Guarantor shall be permitted to issue the
Exchange Notes pursuant to the terms of the Exchange Note Exchange Agreement and
to carry out its obligations arising thereunder in accordance with the Exchange
Note Documents and the Intercreditor Agreement.

 

(j)

Waiver of Stay, Extension or Usury Laws.

The Guarantor covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law or other
law which prohibits or forgives the Guarantor from paying all or any portion of
the Guarantied Obligations as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Agreement; and (to the extent that it may lawfully do so)
the Guarantor hereby expressly waives all benefit or advantage of any such law,
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Beneficiaries, but will suffer and permit the
execution of every such power as though no such law had been enacted.

 

(k)

Spectrum Holdings.

 

 

 10

--------------------------------------------------------------------------------

All Spectrum Holdings of the Guarantor and its Subsidiaries shall be held by a
License Subsidiary (or, in the case of a Foreign License or Foreign Spectrum
Lease, a Foreign Subsidiary of the Company).

 

(l)

OFAC.

The Guarantor will not (i) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by Section
2 of such executive order, or be otherwise associated with any such person in
any manner violative of Section 2, or (iii) otherwise become a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.

 

(m)

Investments.

Guarantor shall not, and shall cause its Subsidiaries not to, make any
Investment other than Permitted Investments.

11.      Set Off. In addition to any other rights any Beneficiary may have under
law or in equity, upon the occurrence and during the continuation of an Event of
Default, such Beneficiary is authorized at any time or from time to time,
without notice (any such notice being expressly waived), to set off and to
appropriate and to apply any and all deposits (general or special, including but
not limited to indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness of such Beneficiary owing to
Guarantor and any other property of Guarantor held by a Beneficiary to or for
the credit or the account of Guarantor against and on account of the Guarantied
Obligations and liabilities of Guarantor to any Beneficiary under this Guaranty.

12.      Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Guaranty, and no consent to any departure by
Guarantor therefrom, shall in any event be effective without the written
concurrence of Guarantied Party and, in the case of any such amendment or
modification, Guarantor. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.

13.      Successors and Assigns. This Guaranty will be binding upon Guarantor
and its successors and assigns and will inure to the benefit of successors and
assigns of the Beneficiaries permitted under the Purchase Agreement and, in the
event of any such transfer or assignment of rights by any Beneficiary, the
rights and privileges conferred upon that party in this Guaranty and in the
Notes shall automatically extend to and be vested in such transferee or
assignee.

14.      Miscellaneous. It is not necessary for Beneficiaries to inquire into
the capacity or powers of Guarantor or Company or the officers, directors or any
agents acting or purporting to act on behalf of any of them.

The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to

 

 

  11

--------------------------------------------------------------------------------

Beneficiaries by virtue of any statute or rule of law or in any of the Note
Documents or any agreement between one or more guarantors and one or more
Beneficiaries or between Guarantor and one or more Beneficiaries. Any
forbearance or failure to exercise, and any delay by any Beneficiary in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTOR, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Guarantor agrees that service of all process in any such proceeding in
any such court may be made by registered or certified mail, return receipt
requested, to Guarantor at its address set forth below its signature hereto,
such service being acknowledged by Guarantor to be sufficient for personal
jurisdiction in any action against Guarantor in any such court and to be
otherwise effective and binding service in every respect. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of Guarantied Party or any Beneficiary to bring proceedings
against Guarantor in the courts of any other jurisdiction.

GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY EACH
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. GUARANTOR AND, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT FOR GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT GUARANTOR AND GUARANTIED PARTY HAVE

 

12



 

--------------------------------------------------------------------------------

ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE
BENEFITS THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY.
In the event of litigation, this Guaranty may be filed as a written consent to a
trial by the court.

15.      Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to Guarantor upon the execution of a counterpart hereof by Guarantor and
receipt by the Guarantied Party of written or telephonic notification of such
execution and authorization of delivery thereof.

 

16.

Guarantied Party as Agent.

(a)       Guarantied Party has been appointed to act as Guarantied Party
hereunder by the Beneficiaries. Guarantied Party shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action, solely in accordance with this Guaranty, the Collateral Agency
Agreement, the Purchase Agreement, the Notes and the Collateral Documents;
provided that Guarantied Party shall exercise, or refrain from exercising, any
remedies under or with respect to this Guaranty in accordance with the
instructions of the Required Holders.

(b)       Guarantied Party shall at all times be the same Person that is
Collateral Agent under the Collateral Agency Agreement. Written notice of
resignation by Collateral Agent pursuant to Section 4.04 of the Collateral
Agency Agreement shall also constitute notice of resignation as Guarantied Party
under this Guaranty; and appointment of a successor Collateral Agent pursuant to
Section 4.04 of the Collateral Agency Agreement shall also constitute
appointment of a successor Guarantied Party under this Guaranty. Upon any such
resignation or removal, the Beneficiaries shall have the right to appoint a
successor Guarantied Party. If no successor Guarantied Party shall have been
appointed by the Required Holders and shall have accepted such appointment
within sixty (60) days after the retiring Guarantied Partys giving of notice of
resignation or the Required Holders removal of the retiring Guarantied Party,
then the Guarantied Partys resignation or removal shall nonetheless be
effective, and the Required Holders shall assume and perform all duties of the
Guarantied Party until such time, if any, as the Required Holders appoint a
successorguarantied party. Upon the earlier to occur of (x) the acceptance of
any appointment as Guarantied Party hereunder by a successor Guarantied Party,
and (y) sixty (60) days after the retiring Guarantied Partys giving of notice of
resignation, such successor Guarantied Party, or, if applicable, the Required
Holders, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Guarantied

 

13

 

--------------------------------------------------------------------------------

Party under this Guaranty, and the retiring Guarantied Party under this Guaranty
shall promptly at Guarantors expense and without representation, warranty or
recourse, (i) transfer to such successor Guarantied Party all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Guarantied Party under this Guaranty, and (ii) take such
other actions as may be necessary or appropriate in connection with the
assignment to such successor Guarantied Party of the rights created hereunder,
whereupon such retiring Guarantied Party shall be discharged from its duties and
obligations under this Guaranty. After any retiring Guarantied Partys
resignation hereunder as Guarantied Party, the provisions of this Guaranty shall
inure to its benefits as to any actions taken or omitted to be taken by it under
this Guaranty while it was Guarantied Party hereunder. After any retiring
Guarantied Partys resignation or removal hereunder, the provisions of this
Agreement, Section IV of the Collateral Agency Agreement and the provisions of
Sections 1.5 and 1.6 of the Purchase Agreement, shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Guarantied Party.

[Remainder of page intentionally left blank.]

14

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor and, solely for the purpose of the provisions of
Sections 14 and 16, the Guarantied Party have caused this Guaranty to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEXTWAVE WIRELESS INC.,

as Guarantor

 

By:

/s/ George Alex                                    

George Alex

Executive Vice President and Chief
Financial Officer

Notice Address: See Annex A attached hereto.

 

S-1

 

Parent Guaranty



 

--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as Guarantied Party

 

By:

/s/ Robert D. Hingston

 

Name: Robert D. Hingston

 

Title:

Vice President

 

 

 

Address:

The Bank of New York Mellon,

Asset Solutions Division

600 East Las Colinas Blvd.

Suite 1300

Irving, Texas 75039

Attention: Bob Hingston/Risk Management



S-2

Parent Guaranty



 

--------------------------------------------------------------------------------

Annex A

 

Guarantor Address

 

12670 High Bluff Drive

San Diego, California 92130

 

 

A-1 



 

 